SUMMARY ORDER
Petitioner Qi Lu Guo, a native and citizen of the People’s Republic of China, petitions for review of a December 27, 2005 order of the BIA affirming Immigration Judge (“IJ”) Gabriel C. Videla’s decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). In re Qi Lu Guo, No. A 73 610 237 (B.I.A. Dec. 27, 2005), aff'g No. A 73 610 237 (Immig. Ct. N.Y. City Aug. 11, 2004). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
When the BIA adopts the decision of the IJ and supplements the IJ’s decision, this Court reviews the decision of the IJ as supplemented by the BIA. See Yu Yin Yang v. Gonzales, 431 F.3d 84, 85 (2d Cir.2005). This Court reviews the agency’s factual findings, including adverse credibility determinations, under the substantial evidence standard. 8 U.S.C. § 1252(b)(4)(B). In this case, looking at the record as a whole, the IJ’s finding of a lack of credibility is supported by substantial evidence.
For the foregoing reasons, the petition for review is DENIED.